Citation Nr: 0105218	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  93-20 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for residuals of a blast injury of the 
left ear.  


REPRESENTATION

Appellant represented by:	Jeffery Wood, Attorney-At-Law


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active duty from May 1941 to October 1945.  

A May 1996 decision of the Board of Veterans' Appeals (Board) 
held that new and material evidence has not been submitted to 
reopen a claim for service connection for residuals of a 
blast injury of the left ear since a June 1956 Board decision 
had denied service connection for perforation of the left ear 
drum.  The 1996 Board decision was appealed to The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) which in a May 1997 decision 
upheld the Board.  However, in May 1998 the United States 
Court of Appeals for the Federal Circuit vacated the 1997 
decision and remanded the case to the Court.  In September 
1998 the Court vacated the 1996 Board decision and remanded 
the case to the Board.  

The veteran was scheduled for a hearing before the Board in 
Washington, D. C. in January 2001 but requested, instead, a 
hearing before a member of the Board at the RO.  

In view of the foregoing, this case must be returned to the 
Regional Office (RO) so that a Travel Board hearing can be 
scheduled.  Therefore, this case will be REMANDED to the RO 
for the following: 

The RO should schedule a Travel Board 
hearing for the veteran in accordance with 
38 C.F.R. §§ 19.75 and 20.704(a) (2000) (as 
amended effective March 17, 2000 changing 
the scheduling of travel board hearing from 
the order in which the requests were 
received to the place of each case on the 
Board's docket).  

The undersigned reminds the RO that a 
supplemental statement of the case is not 
required following the hearing.  38 C.F.R. 
§ 19.31 (2000).  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Following the hearing, the case should be returned to the 
Board for further appellate consideration if otherwise in 
order.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
further develop the record.  No action is required of the 
veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


